TAYLOR, J.,
concurring in result.
¶ 1 Although I agree with the majority opinion’s result, my agreement is not unqualified. I agree that title 27, section 6 does not give Muskogee County the authority to take the plaintiffs’ property in this ease. See Majority Op. at ¶¶ 12-14. Because Muskogee County’s exercise of eminent domain is not authorized by title 27, section 5, it is unnecessary to resort to a constitutional analysis and such analysis is “deemed precluded by a self-erected ‘prudential bar’ of restraint.” See State ex rel. Fent v. State ex rel. Okla. Water Res. Bd., 2003 OK 29, ¶ 12, 66 P.3d 432, 439. Only because a majority of this Court has relied on Oklahoma’s Consti*655tution as a basis for its decision, I write separately on the issue of whether Muskogee County’s use of eminent domain is valid under Article 2, Section 23 of the Oklahoma Constitution.
¶ 2 Article 2, Section 23 provides:
No private property shall be taken or damaged for private use.... The test under this provision is whether the primary reason for the exercise of the power of eminent domain serves a public purpose. If so, the condemnation complies with this provision of article 2, section 23 of the Oklahoma Constitution, even if an ancillary private benefits enures. See Isaacs v. Oklahoma City, 1966 OK 267, 437 P.2d 229. On the other hand, if the primary reason for the exercise of the power of eminent domain is to serve a private interest and the public purpose is incidental, then the taking of private property is constitutionally invalid. Midwest City v. House of Realty, Inc., 2004 OK 56, ¶ 22, 100 P.3d 678, 686.
¶ 3 In the briefs on appeal, the appellees rely only on the public benefits of increased taxes, jobs, and public and private investment which will result from the Energetix plant as justifying the taking of private property for Energetix’s water pipelines. They do not rely on any benefit resulting from the additional rural water pipeline. The primary reason for taking plaintiffs’ property is to benefit Energetix by reducing its expense of laying its waterlines. Energetix is a for-profit company and not a public utility. It is not regulated by the Oklahoma Corporation Commission. Energetix generates electricity for one customer, not the public. The electricity produced by Energetix is not distributed based on needs of people of Muskogee County but based on Energetix’s business interests. The primary reason for Muskogee County’s condemning plaintiffs’ property is to benefit Energetix which is a private use. Any benefits to Muskogee County are ancillary.
¶ 4 I emphasis the facts here are not analogous to taking private property to eliminate blight. See 11 O.S.2001, § 38-111 (giving the Urban Renewal Authority the right of eminent domain and declaring condemnation for renewal of blighted areas to be a public use). This Court has recognized that freeing an area of blight serves the public purpose necessary for the legitimate exercise of eminent domain powers. The benefit to private interest in the condemned property after the elimination of undesirable conditions is incidental to the public purpose. Midwest City, 2004 OK 56 at ¶ 22, 100 P.3d at 686.
¶ 5 Likewise, these facts are not analogous to a municipality or a rural water district taking private property for waterlines for its waterworks system. See 11 O.S.2001, §§ 22-104, 37-117; 82 O.S.2001, § 1324.10(17). In the ease of a municipality or a rural water district exercising the power of eminent domain for waterlines as part of its waterworks system, the municipality and the rural water district retain control of the waterlines’ use and, if they choose, can utilize the waterlines to supply water to other customers. See Shell Petroleum Corp. v. Town of Fairfax, 1937 OK 401, ¶ 23, 69 P.2d 649, 652 (provision conferring power upon cities to condemn and appropriate land for waterworks purposes was not repugnant to any provision of the Constitution). This case is more akin to a county condemning private property for the benefit of a private entity who wants to improve the property to increase the entity’s income, and, as an ancillary benefit, taxes increase.
¶ 6 The plaintiffs would have us believe that this is a case of a wealthy corporation which “wants the land of his poorer neighbors and influences local power to force the neighbors to sell or be forced off their land.” In fact, Muskogee County seeks a thirty-foot easement next to a county road, the waterlines would be underground, the plaintiffs would be compensated for the easement, it appears the easement would have very little impact on the plaintiffs’ use of their land, and there is little danger in harm occurring from the waterlines. Muskogee County has a legitimate interest in bringing new business to the county and, thereby, increasing taxes and jobs. However, this interest does not legitimize Muskogee County’s exercise of its power of eminent domain to primarily benefit Energetix.
¶7 An award of attorney fees may be dictated under the rule of stare decisis. *656However, any award of attorney fees to the landowner should be granted ONLY if the landowners prove they were unequivocally and contractually obligated to pay attorney fees at the time the legal services were rendered and that the landowners have actually paid the fees. If the landowners have not incurred attorney fees or if the landowners were not contractually obligated to pay attorney fees, then they are not entitled to an award of attorney fees. If the landowner’s fees and costs of defense were defrayed by a private organization, then the landowner is not entitled to any award of attorney fees and costs.
¶ 8 Without joining in the Court’s constitutional analysis, I nevertheless concur in this Court’s holding that Muskogee County’s exercise of its power of eminent domain was statutorily unauthorized. For the above reasons, I concur in the result.